EXHIBIT 10.12


ADOBE SYSTEMS INCORPORATED
INDEMNITY AGREEMENT


This Agreement is made and entered into this  · day of ·, 200·  by and between
Adobe Systems Incorporated, a Delaware corporation (the “Corporation”), and
______________________ (“Agent”).


RECITALS


Whereas, Agent performs a valuable service to the Corporation in the capacity as
a director, officer, employee or agent of the Corporation;


Whereas, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
and the Amended and Restated Certificate of Incorporation of the Corporation
(the “Certificate”) providing for the indemnification of the directors,
officers, employees and other agents of the Corporation, including persons
serving at the request of the Corporation in such capacities with other
corporations or enterprises, as authorized by the Delaware General Corporation
Law, as amended (the “Code”);


Whereas, the Bylaws, the Certificate and the Code, by their non-exclusive
nature, permit contracts between the Corporation and its directors, officers,
employees and other agents with respect to indemnification of such persons; and


Whereas, in order to induce Agent to continue to serve as a director, officer,
or employee of the Corporation, the Corporation has determined and agreed to
enter into this Agreement with Agent;


Now, Therefore, in consideration of Agent's continued service as a director,
officer, employee or agent of the Corporation, the parties hereto agree as
follows:


AGREEMENT


1.           DEFINITIONS.


(a)           Expenses.  For purposes of this Agreement, the term “Expenses”
shall be broadly construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’, witness, or other professional fees and related disbursements,
and other out-of-pocket costs of whatever nature), actually and reasonably
incurred by Agent in connection with the investigation, defense or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise, and amounts paid in settlement by or on behalf
of Agent, but shall not include any judgments, fines or penalties actually
levied against Agent for such individual’s violations of law.
 
(b)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Act”)), other than a trustee or other
 

                                                                   .
 
1

--------------------------------------------------------------------------------

 

fiduciary holding securities under an employee benefit plan of the Corporation
or a corporation owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation, becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Corporation representing
more than twenty percent (20%) of the total voting power represented by the
Corporation's then outstanding Voting Securities; or (ii) there is consummated a
merger, consolidation or similar transaction involving (directly or indirectly)
the Corporation if, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of the Corporation
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding Voting Securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction.
 
(c)           Proceeding.  For purposes of this Agreement, the term “Proceeding”
shall mean and shall include, without limitation, any threatened, pending, or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, whether brought in the right of
or by the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Agent was, is or will be involved as a party or otherwise by
reason of the fact that:  (i) Agent is or was a director, officer, employee or
agent of the Corporation; (ii) Agent took an action while acting as director,
officer, employee or agent of the Corporation; or (iii) Agent is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, and in any such case described above, whether or not serving
in any such capacity at the time any Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement.
 
(d)           Voting Securities.  For purposes of this Agreement, “Voting
Securities” shall mean any securities of the Corporation that vote generally in
the election of directors.
 
2.           SERVICES TO THE CORPORATION. Agent will serve, at the will of the
Corporation or under separate contract, if any such contract exists, as a
director, officer, or employee of the Corporation or as a director, officer or
other fiduciary of an affiliate of the Corporation (including, but not limited
to, any employee benefit plan of the Corporation) faithfully and to the best of
Agent's ability so long as Agent is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may be subject to apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.


3.           INDEMNITY OF AGENT.  The Corporation hereby agrees to hold harmless
and indemnify Agent with respect to any Proceeding or other matter to the
fullest extent authorized or permitted by the provisions of the Bylaws, the
Certificate and the Code, as the same may be amended from time to time (but,
only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws, the Certificate or the

.
 
2

--------------------------------------------------------------------------------

 

Code permitted prior to adoption of such amendment).  These obligations and the
other obligations of the Corporation in this Agreement apply regardless of
whether the conduct giving rise to the obligations occurred before or occur
after the date this Agreement is executed.


4.           PARTIAL INDEMNIFICATION.  Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the Expenses
that Agent becomes legally obligated to pay in connection with any Proceeding
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.


5.           NOTIFICATION AND DEFENSE OF CLAIM.  Not later than thirty (30) days
after receipt by Agent of notice of the commencement of any Proceeding, Agent
will, if a claim in respect thereof is to be made against the Corporation under
this Agreement, notify the Corporation of the commencement thereof; but the
failure so to notify the Corporation will not relieve the Corporation from any
liability which it may have to Agent under this Agreement or otherwise. With
respect to any such Proceeding as to which Agent notifies the Corporation of the
commencement thereof:


(a)           the Corporation will be entitled to participate therein at its own
expense;
 
(b)           except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Agent. After notice from the Corporation to Agent of
its election to assume the defense thereof, the Corporation will not be liable
to Agent under this Agreement for any Expenses subsequently incurred by Agent in
connection with the defense thereof except for reasonable costs of investigation
or otherwise as provided below. Agent shall have the right to employ separate
counsel in such Proceeding but the Expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Agent; provided, however, that the Expenses of Agent's separate
counsel shall be borne by the Corporation if (i) the employment of counsel by
Agent has been authorized by the Corporation, (ii) Agent reasonably shall have
concluded that there may be a conflict of interest between the Corporation and
Agent in the conduct of the defense of such Proceeding, or (iii) the Corporation
in fact shall not have employed counsel to assume the defense of such Proceeding
or shall at any time have ceased to actively pursue the defense thereof. The
Corporation shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or as to which Agent shall have made
the conclusion provided for in clause (ii) above; and
 
(c)           the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld or delayed.  The
Corporation shall be permitted to settle any Proceeding except that it shall not
settle any Proceeding in any manner which would impose any penalty or limitation
on Agent without Agent's written consent, which may be given or withheld in
Agent's sole discretion.
 
6.           EXPENSES.  Promptly following request by Agent for the advancement
of Expenses, the Corporation shall advance, prior to the final disposition of
any Proceeding, all

.
 
3

--------------------------------------------------------------------------------

 

Expenses incurred by Agent in connection with such Proceeding upon receipt of an
undertaking by or on behalf of Agent to repay such amounts if it shall
ultimately be determined by a final judicial decision from which there is no
further right of appeal that Agent is not entitled to be indemnified.


7.           ENFORCEMENT. Any right to indemnification or advances granted by
this Agreement to Agent shall be enforceable by or on behalf of Agent in any
court of competent jurisdiction if (a) the claim for indemnification or advances
is denied, in whole or in part, or (b) no disposition of such claim is made
within ninety (90) days of request therefor.  Agent, in such enforcement action,
if successful in whole or in part, also shall be entitled to be paid the Expense
of prosecuting Agent's claim. Neither the failure of the Corporation (including
its Board of Directors or its stockholders) to have made a determination prior
to the commencement of such enforcement action that indemnification of Agent is
proper in the circumstances, nor an actual determination by the Corporation
(including its Board of Directors or its stockholders) that such indemnification
is improper shall be a defense to the action or create a presumption that Agent
is not entitled to indemnification under this Agreement or otherwise.


8.           INSURANCE.


(a)           Unless otherwise approved by the Board of Directors at any time
prior to a Change in Control, the Corporation shall obtain and maintain
directors’ and officers’ liability insurance (“D&O Insurance”) with respect to
which Agent shall be insured.  Notwithstanding any other provision of this
Agreement, the Corporation shall not be obligated to indemnify the Agent for
Expenses which have been previously paid directly to the Agent by D&O
Insurance.  If the Corporation has D&O Insurance in effect at the time the
Corporation receives from Agent any notice of the commencement of a Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurer(s) in accordance with the procedures set forth in the
policy(ies).  The Corporation shall thereafter take all reasonably necessary
action to cause such insurers to pay all amounts payable as a result of such
Proceeding in accordance with the terms of such policy(ies).
 
(b)           In the event that (i) the Corporation obtains a new D&O Insurance
policy for any period following the termination of a prior D&O Insurance policy,
and such new D&O Insurance policy does not provide for prior acts coverage, or
(ii) the Corporation does not obtain a new D&O Insurance policy following the
termination of a prior D&O Insurance policy (in either case, only if Agent is
insured under the prior D&O Insurance policy), then, unless otherwise determined
by the Board of Directors at any time prior to a Change in Control, the
Corporation shall add to the D&O Insurance policy or the applicable successor
D&O Insurance policy a run-off endorsement (the “Endorsement”) on the existing
D&O Insurance policy or the applicable successor D&O Insurance policy subject to
the same terms and conditions in all material respects.  Unless otherwise
approved by the Board of Directors prior to the date on which the Endorsement is
obtained, the Endorsement shall be non-cancelable and shall provide for at least
a six-year extended coverage period for any and all claims covered under the D&O
Insurance policy.  The Corporation shall pay all premiums, commissions and other
costs or charges incurred in obtaining the Endorsement and shall promptly
deliver to Agent a Certificate of Confirmation of Insurance with respect to such
Endorsement.
 

.
 
4

--------------------------------------------------------------------------------

 
 
                9.           SUBROGATION.  In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Agent, who shall execute all documents required
and shall do all acts that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Corporation
effectively to bring suit to enforce such rights.
 


10.         NON-EXCLUSIVITY AND SURVIVAL OF RIGHTS.


(a)           All agreements and obligations of the Corporation contained herein
shall continue during the period Agent is a director, officer, employee or other
agent of the Corporation (or is or was serving at the request of the Corporation
as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Agent shall be subject to any possible
Proceeding.  The benefits hereunder shall inure to the benefit of the heirs,
executors and administrators and assigns of Agent. The rights conferred on Agent
by this Agreement shall not be exclusive of any other right Agent may have or
hereafter acquire under any statute, provision of the Certificate or Bylaws,
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in Agent's official capacity and as to action in another capacity
while holding office.
 
(b)           The obligations and duties of the Corporation to Agent under this
Agreement shall be binding on the Corporation and its successors and assigns
until terminated in accordance with its terms.  The Corporation shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to the Corporation or to all or substantially all of the business or
assets of the Corporation, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.
 
(c)           No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Agent under this Agreement
in respect of any action taken or omitted by such Agent prior to such amendment,
alteration or repeal.  To the extent that a change in the Code, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate, Bylaws and this
Agreement, it is the intent of the parties hereto that Agent shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, by Agent shall not prevent the concurrent assertion or
employment of any other right or remedy by Agent.
 
11.         SEVERABILITY. Each of the provisions of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity contained
herein or unenforceability shall not affect the validity or enforceability of
the other provisions hereof. Furthermore, if this Agreement shall be invalidated
in its entirety on any ground, then the Corporation nevertheless shall indemnify

.
 
5

--------------------------------------------------------------------------------

 

Agent to the fullest extent provided by the Certificate, Bylaws, the Code or any
other applicable law.


12.         GOVERNING LAW. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.


13.         AMENDMENT, MODIFICATION, WAIVER AND TERMINATION. No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless signed in writing by both parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.


14.         ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate,
Bylaws, the Code and any other applicable law, and shall not be deemed a
substitute therefore, nor to diminish or abrogate any
rights of Agent thereunder.


15.         INTERPRETATION OF AGREEMENT.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Agent to the fullest extent now or hereafter permitted by
law.


16.         IDENTICAL COUNTERPARTS.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed for all purposes to be an
original but all of which together shall constitute this Agreement.


17.         HEADINGS.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.


18.         NOTICES.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:



.
 
6

--------------------------------------------------------------------------------

 

(a)           If to Agent, at the address indicated on the signature page
hereof.
 
(b)           If to the Corporation, to
 
Adobe Systems Incorporated
345 Park Avenue
PO Box 2704
San Jose, CA  95110-2704


or to such other address as may have been furnished to Agent by the Corporation,
or to such other address as Agent may direct in writing the Corporation to use.

.
 
7

--------------------------------------------------------------------------------

 





In Witness Whereof, the parties hereto have executed this Indemnity Agreement on
and as of the day and year first above written.


ADOBE SYSTEMS INCORPORATED
 
By: ______________________________
 
Title:_____________________________




AGENT
 
 
_________________________________
(Signature)


Print Name:
 
_________________________________


Address:  c/o                           Adobe Systems Incorporated
345 Park Avenue
PO Box 2704
San Jose, CA  95110-2704







.
 
8

--------------------------------------------------------------------------------

 
